MATTHIAS, J.
1. The mandatory provisions of Section 4696, General Code, have no application to centralized school districts.
2. Under the provisions of Section 4696, General Code, and of Section 4727, General Code, as amended April, 16, 1918 (108 OL. Part 1, 235), a board of education of a country school district is authorized to transfer territory from a centralized school district to another district upon the petition of two-thids of the qualified electors of the territory sought to be transferred, but it is not required to make such transfer though the petition therefor be signed by seventy-five per cent of such qualified electors.
Judgment affirmed.
Marshall, C. J. Jones, Day, Allen, Kinkade and Robinson. JJ., concur.